DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10064598 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the claimed combination of subject matter of an intravascular ultrasound imaging system comprising a catheter comprising a proximal and distal portion, and an IVUS transducer disposed at the distal potion, wherein the IVUS transducer is configured to: emit an ultrasonic signal comprising a band of transmitted frequencies; and receive an ultrasonic echo; particularly a first processor in communication with the IVUS transducer configured to: receive an electrical signal representative of the ultrasonic echo; select a band of frequencies within a response band of the IVUS transducer, wherein the response band of the IVUS transducer is within the band of transmitted frequencies, and wherein the selected band of frequencies corresponds to a desired imaging depth; amplify the received electrical signal such that the ultrasonic echo is amplified in the selected band of frequencies; and particularly a second processor separate from the first processor, wherein the first processor is communicatively positioned between the IVUS transducer and the second processor, and wherein the second processor is configured to generate an IVUS image at the designed image depth based on the amplified ultrasonic echo in the selected band of frequencies.

Response to Arguments
Applicant’s arguments, see page5, filed 1/6/2021, with respect to claims 2-4, 6-9, and 11-14 have been fully considered and are persuasive.  The rejection of claims 2-4, 6-9, and 11-14 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PETER LUONG/Primary Examiner, Art Unit 3793